J-S16013-16, J-S16014-16

                                2016 Pa. Super. 147

MEYER-CHATFIELD CORP.                               IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                           Appellee

                      v.

BANK FINANCIAL SERVICES GROUP,
STEVEN GOLDBERG, DAVID PAYNE,
ARNOLD WINICK, WILLIAM BORCHERT
AND DANIEL BARBAREE

                           Appellants


MEYER-CHATFIELD CORP. AND MEYER
CHATFIELD ADMINISTRATIVE SERVICES,
LLC

                           Appellees

                     v.

BANK FINANCIAL SERVICES GROUP,
STEVEN GOLDBERG, DAVID PAYNE,
ARNOLD WINICK, WILLIAM BORCHERT                           No. 1576 EDA 2015
AND DANIEL BARBAREE

                           Appellants


               Appeal from the Judgment Entered May 4, 2015
            In the Court of Common Pleas of Montgomery County
                     Civil Division at No(s): 2013-29858
                                              2013-30326
                                              2014-11331
                                              2015-02972

-------------------------------------------------------------------------------------
J-S16013-16, J-S16014-16




MEYER-CHATFIELD CORP.                               IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                           Appellee

                    v.

BANK FINANCIAL SERVICES GROUP,
STEVEN GOLDBERG, DAVID PAYNE,
ARNOLD WINICK, WILLIAM BORCHERT
AND DANIEL BARBAREE

                           Appellants




MEYER-CHATFIELD CORP. AND MEYER
CHATFIELD ADMINISTRATIVE SERVICES,
LLC

                           Appellees

                      v.

BANK FINANCIAL SERVICES GROUP,
STEVEN GOLDBERG, DAVID PAYNE,
ARNOLD WINICK, WILLIAM BORCHERT
AND DANIEL BARBAREE

                           Appellants

                                                          No. 1577 EDA 2015


               Appeal from the Judgment Entered May 4, 2015
            In the Court of Common Pleas of Montgomery County
                     Civil Division at No(s): 2013-29858
                                              2013-30326
                                              2014-11331
                                              2015-02972

-------------------------------------------------------------------------------------



                                        -2-
J-S16013-16, J-S16014-16




MEYER-CHATFIELD CORP.                               IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                           Appellee

                    v.

BANK FINANCIAL SERVICES GROUP,
STEVEN GOLDBERG, DAVID PAYNE,
ARNOLD WINICK, WILLIAM BORCHERT
AND DANIEL BARBAREE

                           Appellants


_________________________________


MEYER-CHATFIELD CORP.

                           Appellee

                      v.

BANK FINANCIAL SERVICES GROUP,
STEVEN GOLDBERG, DAVID PAYNE,
ARNOLD WINICK, WILLIAM BORCHERT
AND DANIEL BARBAREE

APPEAL OF JOSEPH BYRD AND DAVID
SCHWARTZ

                                                          No. 1578 EDA 2015


               Appeal from the Judgment Entered June 11, 2015
             In the Court of Common Pleas of Montgomery County
                       Civil Division at No(s): 2013-29858
                                                 2013-30326
                                                 2014-11331
                                                 2015-02972
-------------------------------------------------------------------------------------



                                        -3-
J-S16013-16, J-S16014-16


MEYER-CHATFIELD CORP.                     IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                      Appellee

                v.

BANK FINANCIAL SERVICES GROUP,
STEVEN GOLDBERG, DAVID PAYNE,
ARNOLD WINICK, WILLIAM BORCHERT
AND DANIEL BARBAREE

                      Appellants


_________________________________

MEYER-CHATFIELD CORP. AND MEYER
CHATFIELD ADMINISTRATIVE SERVICES,
LLC

                      Appellees

                 v.

BANK FINANCIAL SERVICES GROUP,
STEVEN GOLDBERG, DAVID PAYNE,
ARNOLD WINICK, WILLIAM BORCHERT
AND DANIEL BARBAREE

                      Appellants



                                               No. 1896 EDA 2015




             Appeal from the Judgment Entered May 4, 2015
          In the Court of Common Pleas of Montgomery County
                   Civil Division at No(s): 2013-29858
                                            2013-30326
                                            2014-11331
                                            2015-02972


                                   -4-
J-S16013-16, J-S16014-16


____________________________________________________________
MEYER-CHATFIELD CORP.

              v.

BANK FINANCIAL SERVICES GROUP,
STEVEN GOLDBERG, DAVID PAYNE,
ARNOLD WINICK, WILLIAM BORCHERT                IN THE SUPERIOR COURT
AND DANIEL BARBAREE                               OF PENNSYLVANIA

_______________________________
MEYER-CHATFIELD CORP. AND MEYER
CHATFIELD ADMINISTRATIVE
SERVICES, LLC

               v.

BANK FINANCIAL SERVICES GROUP,
STEVEN GOLDBERG, DAVID PAYNE,                     No. 2330 EDA 2015
ARNOLD WINICK, WILLIAM BORCHERT
AND DANIEL BARBAREE


APPEAL OF JOSEPH BYRD AND DAVID
SCHWARTZ


              Appeal from the Judgment Entered May 4, 2015
           In the Court of Common Pleas of Montgomery County
                    Civil Division at No(s): 2013-29858
                                             2013-30326
                                             2014-11331
                                             2015-02972

BEFORE: OTT, J., DUBOW, J., and JENKINS, J.

OPINION BY JENKINS, J.:                             FILED JULY 14, 2016

     These consolidated appeals are from discovery orders issued on May 4,

2015 and June 11, 2015 by the Court of Common Pleas of Montgomery

County (“trial court”). In the appeals of the Bank Financial Services Group

appellants (Bank Financial Services Group, Steven Goldberg, David Payne,

                                   -5-
J-S16013-16, J-S16014-16



Arnold Winnick, William Borchert, and Daniel Barbaree) (collectively “the

BFS appellants”),1 we quash the appeal at 1576 EDA 2015; we quash in part

and reverse and remand in part at 1577 EDA 2015; and we quash the

appeal at 1896 EDA 2015.           In the appeals of David Schwartz and Joseph

Byrd, we quash in part and affirm in part at 1578 EDA 2015, and we quash

their appeal at 2330 EDA 2015.

                    FACTUAL AND PROCEDURAL HISTORY

       Background and pleadings.               Meyer-Chatfield is a company in the

business    of   providing    bank-owned       life   insurance   (“BOLI”),   a   highly

specialized financial product.         BOLI is a single premium life insurance

contract specifically designed for banks to earn tax-free income, among

other benefits.      Since its beginnings in 1992, Meyer-Chatfield has been

engaged in the design, marketing, sales and servicing of BOLI products to

the banking community nationwide.

       Goldberg, Payne, Winnick, Borchert, Barbaree, Schwartz and Byrd

were employees of Meyer-Chatfield who left the company to work for Bank

Financial Services Group, a direct competitor of Meyer-Chatfield.                 During

their employment with Meyer-Chatfield, the individuals signed restrictive

covenants promising, inter alia, not to compete with Meyer-Chatfield upon


____________________________________________


1
  To be clear, we use “BFS” as the collective designation for all appellants
except Joseph Byrd and David Schwartz.



                                           -6-
J-S16013-16, J-S16014-16


their termination or separation from the company or provide confidential

information about Meyer-Chatfield to any other individual or entity.

      On October 2, 2013, Meyer-Chatfield filed a complaint in the trial court

at No. 2013-29858 naming Bank Financial Services Group, Goldberg and

Payne as defendants.     The complaint alleged that Payne and Goldberg,

together with Bank Financial Services Group, formed and executed a plan to

take Meyer-Chatfield personnel, clients, and confidential and proprietary

information, in violation of the individual defendants' contractual and

fiduciary obligations to Meyer-Chatfield, and in an unfairly competitive

manner.

      On October 7, 2013, Bank Financial Services Group, Goldberg, the

Steven Goldberg Sole Proprietorship, Winick, and Payne sued Meyer-

Chatfield seeking declaratory judgment and a special/preliminary injunction.

They sought a declaration that the restrictive covenants and covenants not

to compete contained in Goldberg’s contract were void and unenforceable,

alleged breach of contract by Meyer-Chatfield, asserted a breach of the duty

of good faith and fair dealing, and sought to enjoin Meyer-Chatfield’s alleged

tortious interference with existing and prospective business relationships in

addition to defamation and libel.

      On October 18, 2013, the trial court consolidated these actions at No.

2013-30326.




                                    -7-
J-S16013-16, J-S16014-16



Arnold Winnick, William Borchert, and Daniel Barbaree) (collectively “the

BFS appellants”),1 we quash the appeal at 1576 EDA 2015; we quash in part

and reverse and remand in part at 1577 EDA 2015; and we quash the

appeal at 1896 EDA 2015.           In the appeals of David Schwartz and Joseph

Byrd, we quash in part and affirm in part at 1578 EDA 2015, and we quash

their appeal at 2330 EDA 2015.

                    FACTUAL AND PROCEDURAL HISTORY

       Background and pleadings.               Meyer-Chatfield is a company in the

business    of   providing    bank-owned       life   insurance   (“BOLI”),   a   highly

specialized financial product.         BOLI is a single premium life insurance

contract specifically designed for banks to earn tax-free income, among

other benefits.      Since its beginnings in 1992, Meyer-Chatfield has been

engaged in the design, marketing, sales and servicing of BOLI products to

the banking community nationwide.

       Goldberg, Payne, Winnick, Borchert, Barbaree, Schwartz and Byrd

were employees of Meyer-Chatfield who left the company to work for Bank

Financial Services Group, a direct competitor of Meyer-Chatfield.                 During

their employment with Meyer-Chatfield, the individuals signed restrictive

covenants promising, inter alia, not to compete with Meyer-Chatfield upon


____________________________________________


1
  To be clear, we use “BFS” as the collective designation for all appellants
except Joseph Byrd and David Schwartz.



                                           -6-
J-S16013-16, J-S16014-16


      First dispute. On October 21, 2014, Meyer-Chatfield filed a motion to

quash (1) subpoenas to attend preliminary injunction hearings that BFS

served on several non-parties and (2) a notice to attend the preliminary

injunction hearing that the BFS appellants served on Meyer-Chatfield’s

corporate designee.     On May 4, 2015, the trial court granted Meyer-

Chatfield’s motion to quash. On May 18, 2015, the BFS appellants filed a

notice of appeal to this Court at 1576 EDA 2015 from this order.

      Second dispute.      On January 6, 2015, Meyer-Chatfield served

interrogatories and document requests on the BFS appellants.        Meyer-

Chatfield did not serve Byrd or Schwartz with any discovery requests. On

February 11, 2015, the BFS appellants produced a single one-page

document in response to Meyer-Chatfield's discovery requests. Otherwise,

the BFS appellants objected to the discovery requests as overbroad,

burdensome, costly, and protected under the attorney-client, work product

and joint defense privileges.

      On February 17, 2015, Meyer-Chatfield filed a motion to compel the

BFS appellants, Byrd and Schwartz to provide full and complete responses to

its discovery requests.     Meyer-Chatfield served the motion upon both

counsel for the BFS appellants and counsel for Byrd and Schwartz. The BFS

appellants filed a response claiming that Meyer-Chatfield’s requests were

burdensome and overbroad, and that certain materials were protected under




                                    -9-
J-S16013-16, J-S16014-16


the attorney-client, work product and joint defense privileges.        Byrd and

Schwartz did not file any response to the motion.

      On May 4, 2015, the trial court entered an order (“First Compel

Order”) granting the motion to compel and directed the BFS appellants to

provide full and complete answers, “without objection”, to Meyer-Chatfield’s

discovery requests. The order further directed the BFS appellants, Byrd and

Schwartz to (1) produce all business and personal computers and portable

electronic devices, business or personal, in use since January 1, 2012,

including all hard drives, servers, and email mailboxes for inspection by

Meyer-Chatfield's forensic computer analyst, and (2) turn over all passwords

to personal and business email accounts, computers, and portable devices

for inspection by the same analyst.

      On May 18, 2015, the BFS appellants filed a notice of appeal at 1577

EDA 2015 from the First Compel Order.            On May 21, 2015, the BFS

appellants filed a motion in the trial court seeking reconsideration of the First

Compel Order.

      On May 20, 2015, Byrd and Schwartz filed a notice of appeal at 1578

EDA 2015 from the First Compel Order.           On the same date, Byrd and

Schwartz filed a motion in the trial court seeking reconsideration of the First

Compel Order.

      On June 11, 2015, more than thirty days after the First Compel Order,

the trial court entered an order amending the First Compel Order (“Second


                                      - 10 -
J-S16013-16, J-S16014-16


their termination or separation from the company or provide confidential

information about Meyer-Chatfield to any other individual or entity.

      On October 2, 2013, Meyer-Chatfield filed a complaint in the trial court

at No. 2013-29858 naming Bank Financial Services Group, Goldberg and

Payne as defendants.     The complaint alleged that Payne and Goldberg,

together with Bank Financial Services Group, formed and executed a plan to

take Meyer-Chatfield personnel, clients, and confidential and proprietary

information, in violation of the individual defendants' contractual and

fiduciary obligations to Meyer-Chatfield, and in an unfairly competitive

manner.

      On October 7, 2013, Bank Financial Services Group, Goldberg, the

Steven Goldberg Sole Proprietorship, Winick, and Payne sued Meyer-

Chatfield seeking declaratory judgment and a special/preliminary injunction.

They sought a declaration that the restrictive covenants and covenants not

to compete contained in Goldberg’s contract were void and unenforceable,

alleged breach of contract by Meyer-Chatfield, asserted a breach of the duty

of good faith and fair dealing, and sought to enjoin Meyer-Chatfield’s alleged

tortious interference with existing and prospective business relationships in

addition to defamation and libel.

      On October 18, 2013, the trial court consolidated these actions at No.

2013-30326.




                                    -7-
J-S16013-16, J-S16014-16


      Meyer-Chatfield subsequently filed two additional complaints at Nos.

2014-11331 and 2015-02972.        The complaint at No. 2014-11331 named

Winick, Borchert, Barbaree, Savino, Savino Financial Group, Schwartz and

Byrd as defendants.    The complaint at No. 2015-02972 named Goldberg,

Payne, Integrated Financial Services of PA, Inc. d/b/a BFS Group, IFS, Inc.

d/b/a Bank Financial Services Group, Winick, Byrd, Schwartz, Borchert,

Barbaree, Savino, and the Savino Financial Group as defendants. The trial

court consolidated these actions with the actions at No. 2013-30326.

      The trial court held several days of hearings on the parties’ cross-

motions for preliminary injunctions. On March 13, 2014, prior to completion

of preliminary injunction hearings, the trial court granted Meyer-Chatfield’s

request for an “interim” injunction against BFS.    BFS appealed the interim

injunction to the Superior Court.   On October 7, 2014, the Superior Court

vacated the March 13, 2014 interim injunction at 1092 EDA 2014, holding

that it was premature for the trial court to enter an interim injunction before

the completion of hearings on the parties’ cross-motions for preliminary

injunctions.

      Discovery disputes.      Not only has there been extensive litigation

relating to the parties’ injunction motions, but there has also been

protracted litigation over discovery.      In this appeal, we focus on two

discovery disputes that took place after the Superior Court vacated the

interim injunction.


                                     -8-
J-S16013-16, J-S16014-16


Compel Order”).         The Second Compel Order purported to provide a

procedure for preventing privileged materials from falling into Meyer-

Chatfield’s hands.2

       On June 16, 2015, the BFS appellants filed a notice of appeal at 1896

EDA 2015 from the Second Compel Order.             On July 9, 2015, Byrd and

Schwartz filed a notice of appeal from the Second Compel Order at 2330

EDA 2015.

                                     DISCUSSION

       We first address the BFS appellants’ appeals at 1576, 1577 and 1896

EDA 2015.

____________________________________________


2
  The Second Compel Order provided: (1) Cornerstone Legal Consultants
(“Cornerstone”), the group to which Meyer-Chatfield's forensic computer
analyst belonged, would make “forensically sound bit-stream images of the
computers and portable electronic devices and external storage media (the
‘Computer Images’) and return such original media to … the BFS appellants
… after completion of the imaging”; (2) Cornerstone would retain the
Computer Images in a secure manner pending the resolution of the case; (3)
the BFS appellants would give Cornerstone a list of search terms for the
purposes of identifying and segregating all privileged documentation and
information (the “Privilege Keywords”); (4) Cornerstone would use the
Privilege Keywords to run searches on the Computer Images and produce all
documents containing Privilege Keywords (“Privilege Hits”) to the BFS
appellants; (5) the BFS appellants would review and redact the Privilege Hits
within thirty days or another appropriate timeframe ordered by the Court
and reasonably identify the Privilege Hits to determine whether they were
privileged in fact; (6) the BFS appellants would identify each withheld
document on a privilege log; (7) to the extent any privileged material was
observed by Cornerstone, such observation would not constitute a waiver of
any privilege; and (8) Cornerstone would inspect the Computer Images for
non-privileged materials only and maintain any privileged material in the
strictest confidence.



                                          - 11 -
J-S16013-16, J-S16014-16


      1576 EDA 2015.         As a threshold question, we must determine

whether this appeal is properly before us. Roman v. McGuire Memorial,

127 A.3d 26, 31 (Pa.Super.2015) (subject matter jurisdiction is non-

waivable and can be raised at any time by any party and by court sua

sponte).

      The BFS appellants appeal from the May 4, 2015 order granting

Meyer-Chatfield’s motion to quash subpoenas on non-parties and a notice to

attend on Meyer-Chatfield’s corporate designee. The BFS appellants assert

that this order is appealable under the collateral order doctrine.          We

disagree.

      “A collateral order is an order separable from and collateral to the

main cause of action where the right involved is too important to be denied

review and the question presented is such that if review is postponed until

final judgment in the case, the claim will be irreparably lost.”      Pa.R.A.P.

313(b). “[T]he collateral order doctrine is a specialized, practical application

of the general rule that only final orders are appealable as of right.” Melvin

v. Doe, 836 A.2d 42, 46–47 (Pa.2003). “Thus, Rule 313 must be interpreted

narrowly, and the requirements for an appealable collateral order remain

stringent in order to prevent undue corrosion of the final order rule.” Id. at

47. “To that end, each prong of the collateral order doctrine must be clearly

present before an order may be considered collateral.” Id.




                                     - 12 -
J-S16013-16, J-S16014-16
729 A.2d at 551-53.      The issue of whether materials are privileged is a

question of law.   Yocabet v. UPMC Presbyterian, 119 A.3d 1012, 1019

(Pa.Super.2015).    Our standard of review is de novo, and our scope of

review is plenary. Id.

      The BFS appellants claimed below, and claim again on appeal, that

certain materials are protected under the attorney-client, work product and

joint defense privileges.   With regard to these materials, we reverse and

remand for further proceedings in accordance with T.M. v. Elwyn, Inc., 950
A.2d 1050 (Pa.Super.2008).

      In T.M., Elwyn, the appellant, raised the attorney-client and work

product privileges in response to the plaintiff’s discovery requests. Notably,

Elwyn did not create a privilege log. Id. at 1063 (“we do not even have a

situation where there is a privilege log”).   The trial court issued a broadly

worded discovery order which, Elwyn claimed, required it to produce

privileged documents. Elwyn appealed to this Court, and we held that we

had jurisdiction to review the order under Pa.R.A.P. 313. We observed that

we could not decide whether either privilege applied due to the absence of a

privilege log. But instead of finding that this omission resulted in waiver, we

remanded with instructions for Elwyn to create a privilege log and for the

trial court to rule on the discoverability of each document placed in the log

and sought by the plaintiff. We reminded Elwyn that, “as the party invoking

these privileges, it must initially set forth facts showing that the privilege


                                    - 15 -
J-S16013-16, J-S16014-16


has been properly invoked” before the burden shifted to the party asking for

disclosure “to set forth facts showing that disclosure will not violate the

attorney-client privilege, e.g., because the privilege has been waived or

because some exception applies.” Id. at 1063. We continued that if, “upon

remand, Elwyn is able to identify certain materials encompassed in the

discovery request that are subject to the attorney-client privilege or work

product doctrine, then the trial court will be able to assess whether those

materials are discoverable.” Id. We directed that “the court may conduct in

camera review of documents identified by Elwyn to be subject to a privilege,

to better analyze the privilege issues, as needed.” Id.

      In this case, the BFS appellants asserted the attorney-client, work

product and joint defense privileges in response to Meyer-Chatfield’s

discovery requests and motion to compel.     Like the appellant in T.M., the

BFS appellants did not create a privilege log itemizing the privileged

materials.   Because T.M. did not regard this omission as fatal, neither do

we.   Instead, pursuant to T.M., we reverse and remand for the following

proceedings:

      1. In accordance with a time schedule to be created by the trial court,

the BFS appellants shall create a privilege log identifying all materials that




                                    - 16 -
J-S16013-16, J-S16014-16


         Generally,   discovery   orders   are   deemed   interlocutory   and   not

immediately appealable, because they do not dispose of the litigation.

Branham v. Rohm and Haas Co., 19 A.3d 1094, 1101 (Pa.Super.2011).

On the other hand, discovery orders requiring disclosure of privileged

materials generally are appealable under Rule 313 where the issue of

privilege is separable from the underlying issue.         Ben v. Schwartz, 729
A.2d 547, 551–53 (Pa.1999). For example, an order denying a motion to

quash a subpoena for a deposition is appealable under Rule 313 when the

information sought is privileged under federal health and safety regulations.

Price v. Simakas Co., Inc., 133 A.3d 751, 755 (Pa.Super.2016).

         The order at issue does not require disclosure of allegedly privileged

information.     Instead, it prevents disclosure of sought-after information,

privileged or otherwise, by quashing subpoenas issued to non-parties and

the notice to attend issued to Meyer-Chatfield’s corporate designee. Thus,

this order is not appealable under Rule 313.

         Branham, a decision relied upon by the BFS appellants, is not on

point.     Branham held that an order denying a non-resident, non-party

corporation’s motion to quash a discovery subpoena was appealable under

Rule 313, because it involved an important question concerning the extent of

the trial court’s subpoena power over a foreign corporation which was

qualified to do business in Pennsylvania.        The order in Branham required




                                       - 13 -
J-S16013-16, J-S16014-16


the disclosure of information; the order in question here granted the motion

to quash and therefore precludes disclosure of information.

       Thus, we quash the appeal at 1576 EDA 2105.

       1577 EDA 2015.          This is the BFS appellants’ appeal from the First

Compel Order on May 4, 2015. As stated above, Meyer-Chatfield moved to

compel the BFS appellants to answer its interrogatories and document

requests.    The BFS appellants objected on the grounds that the discovery

requests were overbroad, burdensome, costly and called for privileged

materials. The First Compel Order directed the BFS appellants to provide full

and complete responses, “without objection”,3 to Meyer-Chatfield’s requests,

and it further instructed the BFS appellants to turn over its computers,

electronic devices and passwords to Meyer-Chatfield’s forensic computer

analyst.

       We know of no decision, nor do the BFS appellants point us to any, in

which an order directing disclosure of non-privileged materials is appealable

under the collateral order doctrine. Thus, to the extent that the First Compel

Order requires production of non-privileged materials, we hold that Rule 313

is inapplicable and quash the BFS appellants’ appeal.

       We do, however, have jurisdiction over this appeal to the extent that

the First Compel Order requires production of privileged materials.        Ben,
____________________________________________


3
  Viewed in context, “without objection” signifies the trial court’s intent to
compel production of materials despite any assertion of privilege.



                                          - 14 -
J-S16013-16, J-S16014-16
729 A.2d at 551-53.      The issue of whether materials are privileged is a

question of law.   Yocabet v. UPMC Presbyterian, 119 A.3d 1012, 1019

(Pa.Super.2015).    Our standard of review is de novo, and our scope of

review is plenary. Id.

      The BFS appellants claimed below, and claim again on appeal, that

certain materials are protected under the attorney-client, work product and

joint defense privileges.   With regard to these materials, we reverse and

remand for further proceedings in accordance with T.M. v. Elwyn, Inc., 950
A.2d 1050 (Pa.Super.2008).

      In T.M., Elwyn, the appellant, raised the attorney-client and work

product privileges in response to the plaintiff’s discovery requests. Notably,

Elwyn did not create a privilege log. Id. at 1063 (“we do not even have a

situation where there is a privilege log”).   The trial court issued a broadly

worded discovery order which, Elwyn claimed, required it to produce

privileged documents. Elwyn appealed to this Court, and we held that we

had jurisdiction to review the order under Pa.R.A.P. 313. We observed that

we could not decide whether either privilege applied due to the absence of a

privilege log. But instead of finding that this omission resulted in waiver, we

remanded with instructions for Elwyn to create a privilege log and for the

trial court to rule on the discoverability of each document placed in the log

and sought by the plaintiff. We reminded Elwyn that, “as the party invoking

these privileges, it must initially set forth facts showing that the privilege


                                    - 15 -
J-S16013-16, J-S16014-16


has been properly invoked” before the burden shifted to the party asking for

disclosure “to set forth facts showing that disclosure will not violate the

attorney-client privilege, e.g., because the privilege has been waived or

because some exception applies.” Id. at 1063. We continued that if, “upon

remand, Elwyn is able to identify certain materials encompassed in the

discovery request that are subject to the attorney-client privilege or work

product doctrine, then the trial court will be able to assess whether those

materials are discoverable.” Id. We directed that “the court may conduct in

camera review of documents identified by Elwyn to be subject to a privilege,

to better analyze the privilege issues, as needed.” Id.

      In this case, the BFS appellants asserted the attorney-client, work

product and joint defense privileges in response to Meyer-Chatfield’s

discovery requests and motion to compel.     Like the appellant in T.M., the

BFS appellants did not create a privilege log itemizing the privileged

materials.   Because T.M. did not regard this omission as fatal, neither do

we.   Instead, pursuant to T.M., we reverse and remand for the following

proceedings:

      1. In accordance with a time schedule to be created by the trial court,

the BFS appellants shall create a privilege log identifying all materials that




                                    - 16 -
J-S16013-16, J-S16014-16


are protected by the (1) attorney-client privilege, (2) work product privilege

and (3) joint defense privilege.4

____________________________________________


4
  We note that the BFS appellants waived all other privileges by failing to
raise them in response to Meyer-Chatfield’s discovery requests or motion to
compel.

The BFS appellants purported to raise additional privileges (the accountant-
client, psychologist-patient and marital privileges) in a motion for
reconsideration filed after the First Compel Order. Raising an issue for the
first time in a motion for reconsideration, however, does not rescue that
issue from waiver. See Prince George Center, Inc. v. U.S. Gypsum Co.,
704 A.2d 141, 145 (Pa.Super.1997) (citing Pa.R.A.P. 302(a)) (declining to
consider issues raised initially in motion for reconsideration).

In the same motion for reconsideration, the BFS appellants purported to
assert a right of “privacy” in a multitude of materials. Our Supreme Court
recently indicated in Dougherty v. Heller, -- A.3d --, 2016 WL 3261814
(Pa., 6/14/16), that a party’s privacy objection could be significant enough
to make a discovery order subject to collateral order review. Id., 2016 WL
3261814, at *17. The Court cautioned, however:

       [W]e cannot accept that any assertion of an attendant privacy
       concern should transform a discovery order that otherwise is not
       appealable by right into a collateral order subject to as-of-right
       interlocutory appellate review. Instead, we find that the specific
       privacy concern in issue must be evaluated and adjudged to
       satisfy the importance requirement. In this regard, we make the
       distinction among different orders of privacy interests, such as
       those of a constitutional magnitude or recognized as such by
       statute, as compared with lesser interests.

Id. (emphasis in original).

Had the BFS appellants timely raised privacy objections in response to
Meyer-Chatfield’s discovery requests or motion to compel, we would have
examined whether they were of such broad public importance as to justify
collateral order review. But because the BFS appellants did not raise privacy
objections until their motion for reconsideration, we find these objections
waived. Prince George Center, Inc., 704 A.2d at 145.



                                          - 17 -
J-S16013-16, J-S16014-16


      2. In accordance with the trial court’s time schedule, Meyer-Chatfield

shall identify all materials in the privilege log that it desires to obtain.

      3.   As needed, the trial court may conduct in camera review of

materials that the BFS appellants claim are subject to one or more of the

foregoing privileges.

      4. The trial court shall enter an order specifying the materials in the

BFS appellants’ privilege log which are protected from disclosure.

      5. Except for the materials that the trial court’s order protects from

disclosure, and except for any time scheduling modifications made by the

trial court on remand, the provisions of the First Compel Order shall remain

in full force and effect.

      1896 EDA 2015. On May 21, 2015, the BFS appellants filed a motion

in the trial court seeking reconsideration of the First Compel Order. On June

11, 2015, more than thirty days after the First Compel Order, the trial court

entered the Second Compel Order which modified the terms of the First

Compel Order. On June 16, 2015, the BFS appellants appealed the Second

Compel Order at 1896 EDA 2015.

      Under Pa.R.A.P. 1701, the trial court lacked jurisdiction to enter the

Second Compel Order. Rule 1701 prescribes in relevant part:

      (b) After an appeal is taken … the trial court … may: …

      (3) Grant reconsideration of the order which is the subject of the
      appeal or petition, if:




                                       - 18 -